   Case 1:21-cv-01225-UNA Document 1 Filed 08/26/21 Page 1 of 5 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



 Nitetek Licensing LLC,                                          Case No.
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Juniper Networks, Inc.,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Nitetek Licensing LLC (“Plaintiff”), through its attorneys, complains of Juniper

Networks, Inc. (“Defendant”), and alleges the following:

                                                PARTIES

       1.         Plaintiff Nitetek Licensing LLC is a corporation organized and existing under the

laws of Texas that maintains its principal place of business at 6001 W Parmer Ln., Ste 370, 1070

Austin, TX 78727-3908.

       2.         Defendant Juniper Networks, Inc. is a corporation organized and existing under

the laws of Delaware that maintains an established place of business at 1133 Innovation Way,

Sunnyvale, California, 94089. Defendant can be served at its registered agent, The Corporation

Trust Company, at Corporation Trust Center 1209 Orange St, Wilmington, DE, 19801.

                                             JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).


                                                   1
   Case 1:21-cv-01225-UNA Document 1 Filed 08/26/21 Page 2 of 5 PageID #: 2




        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District and is incorporated in this District’s

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District and is incorporated in this District’s state.

                                           PATENT-IN-SUIT

        7.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

6,661,783 (the “Patent-in-Suit”); including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patent-in-Suit.

Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the present action

for infringement of the Patent-in-Suit by Defendant.

                                          THE ’783 PATENT

         8.      The ’783 Patent is entitled “CDMA transmission apparatus,” and issued

 12/09/2003. The application leading to the ’783 Patent was filed on 03/09/1999. A true and

 correct copy of the ’783 Patent is attached hereto as Exhibit 1 and incorporated herein by

 reference.

         9.      The ’783 Patent is valid and enforceable.

                          COUNT 1: INFRINGEMENT OF THE ’783 PATENT

         10.     Plaintiff incorporates the above paragraphs herein by reference.

         11.     Direct Infringement. Defendant has directly infringed one or more claims of

 the ’783 Patent in at least this District by having made, used, offered to sell, sold and/or




                                                   2
   Case 1:21-cv-01225-UNA Document 1 Filed 08/26/21 Page 3 of 5 PageID #: 3




 imported, without limitation, at least the Defendant products identified in the charts

 incorporated into this Count below (among the “Exemplary Defendant Products”) that infringe

 at least the exemplary claims of the ’783 Patent also identified in the charts incorporated into

 this Count below (the “Exemplary ’783 Patent Claims”) literally or by the doctrine of

 equivalents. On information and belief, numerous other devices that infringe the claims of the

 ’783 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

 customers.

         12.      Defendant also has and continues to directly infringe, literally or under the

 doctrine of equivalents, the Exemplary ’783 Patent Claims, by having its employees internally

 test and use these Exemplary Products.

         13.      Exhibit 2 includes charts comparing the Exemplary ’783 Patent Claims to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ’783 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’783

 Patent Claims.

         14.      Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 2.

         15.      Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                                            JURY DEMAND

        16.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF




                                                     3
   Case 1:21-cv-01225-UNA Document 1 Filed 08/26/21 Page 4 of 5 PageID #: 4




WHEREFORE, Plaintiff respectfully requests the following relief:

      A.       A judgment that the ’783 Patent is valid and enforceable

      B.       A judgment that Defendant has infringed directly one or more claims of the ’783

               Patent;

      C.       An accounting of all damages not presented at trial;

      D.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

               for Defendants past infringement with respect to the ’783 Patent.

      E.       And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

               an accounting:

             i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                  and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                  that it incurs in prosecuting this action;

            ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                  action; and

           iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                  deems just and proper.




                                                  4
  Case 1:21-cv-01225-UNA Document 1 Filed 08/26/21 Page 5 of 5 PageID #: 5




Dated: August 26, 2021     Respectfully submitted,


                           CHONG LAW FIRM PA

                           /s/ Jimmy Chong
                           Jimmy Chong (#4839)
                           2961 Centerville Road, Suite 350
                           Wilmington, DE 19808
                           Telephone: (302) 999-9480
                           Facsimile: (302) 800-1999
                           Email: chong@chonglawfirm.com



                           Counsel for Plaintiff
                           Nitetek Licensing LLC




                                      5
